Exhibit 10.10
 
FLT (Fine Line Technology)
Intellectual Property License Agreement

--------------------------------------------------------------------------------

 
This FLT Intellectual Property License Agreement (“Agreement”) is entered into
as of April 16th, 2015 (“Effective Date”) by and between CIT Technology Ltd, a
Company registered in England, including Affiliates, having a place of business
at Springstone House, 27 Dewsbury Road, Ossett, West Yorkshire. England
(hereinafter collectively referred to as “Licensor”) and Uni-Pixel Displays,
Inc., a Texas corporation, including Affiliates, having a place of business at
8708 Technology Forest Place, Suite 100, The Woodlands, TX 77381, U.S.A.
(hereinafter collectively referred to as “Licensee”) (Licensor and Licensee
hereinafter referred to individually as a “Party”, and collectively as the
“Parties”).
 
Recitals
 
Licensee wishes to use the Licensed FLT IP to commercialize the Licensed FLT
Products, and Licensor wishes to grant Licensee a limited license to do so,
under the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the forgoing and the respective agreements,
covenants, representations and warranties hereinafter set forth and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged and accepted and intending to be legally bound hereby, the Parties
hereby agree as follows:
 
1.  
Definitions

 
1.1.  
“Affiliate(s)” means any corporation, company, partnership, joint venture, firm
and/or entity which controls, is controlled by, or is under common control with,
a Party.  Such control may be demonstrated by present or future ownership or
control of fifty percent (50%) or more of the shares or other securities
entitled to vote for election of directors (or other managing authority). Any
such corporation, company, partnership, joint venture or other entity shall be
deemed to be an Affiliate of such party only so long as such control or
ownership exists.

 
 
CIT – UniPixel Confidential
Page 1 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
1.2.  
“Intellectual Property” excludes Patents and Trademarks, but otherwise means any
and all intellectual property rights, including without limitation, (a) trade
secrets, proprietary or confidential information, supplier and customer
information, inventions, know-how, formulae and processes, software and
firmware, schematics, circuit designs, architectures, design databases,
documentation, invention disclosures; and (b) copyrights, copyright
registrations, copyright applications, moral rights, designs, industrial designs
and registrations and applications therefor.

 
1.3.  
“Licensable” means that Licensor has the right and ability as of the Effective
Date or during the term of this Agreement to license the respective right to
Licensee under the terms of this Agreement without payment of consideration by,
or other detriment to, Licensor.

 
1.4.  
“Licensed FLT Products” means capacitive touch sensors comprising fine lines of
copper metal printed on flexible plastic film.

 
1.5.  
“Licensed FLT IP” excludes Patents and Trademarks but otherwise means all
Intellectual Property which is owned or Licensable by the Licensor as at the
Effective Date and which is necessary to make (including the equipment used and
methods of such manufacture), use, offer for sale, sell, import, or otherwise
dispose of Licensed FLT Products.  Notwithstanding anything to the contrary
herein, the following are not included in the Licensed FLT IP: (z) any
Intellectual Property owned by any future assignee, transferee, or successor of
Licensor with respect to this Agreement, or by any entity with which Licensor
undergoes a merger or acquisition, to the extent such Intellectual Property was
not acquired from Licensor.

 
1.6.  
“Patents” means any and all patents, patent applications, continuation
applications, continuation-in-part applications, divisional applications,
reissue applications, or any other patents or patent applications in any country
or countries of the world.

 
 
CIT – UniPixel Confidential
Page 2 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
1.7.  
 “Third-Party Manufacturer” means a party undertaking the manufacturing activity
under Licensee’s ‘have made’ rights of Section 2.1.  The Parties agree there may
be more than one Third-Party Manufacturer under the terms of this Agreement.

 
1.8.  
“Trademarks” means trademarks, trademark registrations, trademark applications,
service marks, service mark registrations, service mark applications, and any
other legal rights of a similar nature to the above.

 
1.9.  
“XSense Intellectual Property License Agreement” that certain XSense
Non-Exclusive Intellectual Property License Agreement entered into between Atmel
Corporation and UniPixel Inc. as of the date hereof.

 
1.10.  
“XSense Patent License Agreement” that certain XSense Non-Exclusive Patent
License Agreement entered into between Atmel Corporation and UniPixel Inc. as of
the date hereof.

 
2.  
License Grant

 
2.1.  
Grant.  Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee a non-sublicensable, worldwide, royalty-free license under
the Licensed FLT IP, to make or have made, use, offer for sale, sell, and import
Licensed FLT Products.

 
2.2.  
“Have Made” rights.  The “have made” rights of Section 2.1 are subject to the
following requirements:

 
a)  
Licensee and/or its Affiliates owns and/or has the right to use the entire
design of the Licensed FLT Products;

 
b)  
Licensee and/or its Affiliates remains at all times personally responsible, on
behalf of the Third-Party Manufacturer, for compliance with all terms and
conditions of this Agreement (for example and without limitation, those relating
to confidentiality, recordkeeping, and auditing); and

 
c)  
All activities with respect to manufacturing and distributing Licensed FLT
Products hereunder are conducted exclusively for the benefit of Licensee and/or
its Affiliates and not for any third party (including, without limitation,
Third-Party Manufacturer or its customers).

 
 
CIT – UniPixel Confidential
Page 3 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
2.3.  
The license of Section 2.1 above is non-assignable and non-transferrable, except
as permitted under Section 5.3 below.

 
2.4.  
Limitations.  The Parties acknowledge and agree that nothing contained in this
Agreement shall be construed as:

 
a)  
Conferring any right upon Licensee to bring or prosecute actions or suits
against third parties for infringement of the Licensed FLT IP or any other
right;

 
b)  
Conferring on Licensee any right to (i) use in advertising, publicity or
otherwise any Trademarks, including but not limited to Licensor trademark, trade
name or names, or any contraction, abbreviation or simulation thereof, or (ii)
take any action that suggests any affiliation with, or sponsorship by, Licensor.

 
c)  
An obligation upon Licensor to furnish any technical information or know-how to
Licensee except as specifically provided herein; or

 
d)  
Conferring upon Licensee or any third party (whether by implication, operation
of law, estoppel or otherwise) any right or license not expressly granted by
Licensor under this Agreement.

 
2.5.  
Ownership.  As between Licensor and Licensee, Licensor or its Affiliates shall
own all right, title and interest in and to the Licensed FLT IP.

 
2.6.  
Licensee Intellectual Property Rights.  Licensee shall own all rights to
Intellectual Property developed solely by the Licensee.

 
2.7.  
Additional Licenses.  Licensor shall not enter into a license agreement for the
Licensed FLT IP in connection with the Licensed FLT Products that is effective
prior to the second anniversary of the Effective Date, provided that the
foregoing prohibition shall not prevent negotiations regarding, or execution of,
a license agreement for the Licensed FLT IP so long as the license that is the
subject of that agreement does not become effective prior to the second
anniversary of the Effective Date.

 
 
CIT – UniPixel Confidential
Page 4 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
3.  
Representations and Limitation of Liability

 
3.1.  
Each Party (“Warranting Party”) hereby represents and warrants to the other
Party as follows:

 
a)  
It has all necessary power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and to consummate the transactions
contemplated hereby;

 
b)  
The execution and delivery of this Agreement by the Warranting Party and the
consummation by the Warranting Party of the transactions contemplated hereby
have been duly and validly authorized by all necessary action and no other
proceedings on the part of such Warranting Party are necessary to authorize this
Agreement or to consummate the transactions so contemplated; and

 
c)  
This Agreement has been duly and validly executed and delivered by the
Warranting Party and, assuming the due authorization, execution and delivery by
the other Party, constitutes a legal, valid and binding obligation of such
Warranting Party enforceable against such Warranting Party in accordance with
its terms.

 
3.2.  
Neither Licensor, its Affiliates, nor persons acting on their behalf make any
representations, or extend any warranties, either express or implied, with
respect to the validity or enforceability of the Licensed FLT IP. Licensor shall
have no obligation to maintain, assert, or enforce any of the Licensed FLT IP,
and shall have the sole discretion to start, continue or abandon the maintenance
or prosecution of its Intellectual Property rights.

 
3.3.  
In no event shall either Party be liable under this Agreement for any indirect,
special or consequential damages including, but not limited to, lost profits or
demands against the other Party by any person, or other commercial loss.

 
3.4.  
Nothing in this Agreement will be construed as:

 
a)  
an obligation of the Licensor to furnish any manufacturing or technical
information or technical assistance, or

 
 
CIT – UniPixel Confidential
Page 5 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
b)  
conferring a right to use in advertising, publicity, or otherwise any trademark
or name of Licensor; or

 
c)  
granting by implication, estoppel, or otherwise, any licenses or rights under
Intellectual Property of Licensor other than the Licensed FLT IP.

 
3.5.  
ALL LICENSED FLT IP, INFORMATION, MATERIALS OR SERVICES FURNISHED UNDER OR WITH
THIS AGREEMENT (“DELIVERABLES”) IS PROVIDED ON AN “AS IS” BASIS. NEITHER
LICENSOR, ITS AFFILIATES, NOR PERSONS ACTING ON THEIR BEHALF MAKE ANY
REPRESENTATIONS, OR EXTEND ANY WARRANTIES, EITHER EXPRESS OR IMPLIED: (a) WITH
RESPECT TO THE MERCHANTABILITY, ACCURACY, COMPLETENESS, FITNESS FOR USE OR
USEFULNESS OF ANY DELIVERABLES; (b) THAT THE DELIVERABLES WILL NOT RESULT IN
INJURY OR DAMAGE WHEN USED FOR ANY PURPOSE; (c) THAT THE DELIVERABLES WILL
ACCOMPLISH THE INTENDED RESULTS OR ARE SAFE FOR ANY PURPOSE, INCLUDING THE
INTENDED OR PARTICULAR PURPOSE; OR (d) WITH RESPECT TO USE, OR DISPOSITION BY
LICENSEE OR ITS VENDEES OR OTHER TRANSFEREES OF LICENSED FLT PRODUCTS
INCORPORATING OR MADE BY USE OF (x) INTELLECTUAL PROPERTY LICENSED UNDER THIS
AGREEMENT OR (y) INFORMATION, IF ANY, FURNISHED UNDER THE
AGREEMENT.  FURTHERMORE, LICENSOR HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL
WARRANTIES, EXPRESS OR IMPLIED, FOR ANY LICENSED FLT PRODUCTS RESULTING FROM
LICENSOR’S GRANT OF LICENSE HEREUNDER.  LICENSEE WILL MAKE NO WARRANTY, EXPRESS
OR IMPLIED, ON BEHALF OF LICENSOR.

 
3.6.  
NEITHER LICENSOR, ITS AFFILIATES, NOR PERSONS ACTING ON THEIR BEHALF MAKE ANY
REPRESENTATIONS, OR EXTEND ANY WARRANTIES, EITHER EXPRESS OR IMPLIED, THAT THE
COMMERCIALIZATION OF LICENSED FLT PRODUCTS USING THE LICENSED FLT IP WILL NOT
INFRINGE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, AND LICENSOR HEREBY
ADVISES LICENSEE THAT SUCH COMMERCIALIZATION IS BELIEVED TO REQUIRE A LICENSE OF
RIGHTS FROMAtmel.

 
 
CIT – UniPixel Confidential
Page 6 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
3.7.  
EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 3 (REPRESENTATIONS AND LIMITATION OF
LIABILITY), EACH PARTY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, WITH RESPECT TO THE LICENSED FLT PRODUCTS AND LICENSED FLT
IP, OR OTHERWISE ARISING OUT OF THIS AGREEMENT, INCLUDING ANY IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.  THE LIMITATIONS OF LIABILITY HEREIN SHALL APPLY TO ANY
DAMAGES, HOWEVER CAUSED AND REGARDLESS OF THE THEORY OF LIABILITY, WHETHER
DERIVED FROM CONTRACT, TORT (INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE), OR ANY
OTHER LEGAL THEORY, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND REGARDLESS OF WHETHER THE LIMITED REMEDIES UNDER THIS AGREEMENT FAIL
OF THEIR ESSENTIAL PURPOSE.

 
4.  
Term and Termination

 
4.1.  
Term.  This Agreement commences on the Effective Date, and, unless earlier
terminated or extended by mutual agreement of the Parties or as expressly
provided herein shall have an initial term that expires on the fifth anniversary
of the Effective Date (“Initial Term”).

 
4.2.  
Renewal Term.  The Agreement may be renewed upon written notice from Licensee to
Licensor at least forty-five (45) calendar days before the end of the Initial
Term, for an additional term of ten (10) years (“Renewal Term”).  Unless so
renewed, this Agreement will expire at the end of the Initial Term.  Provided,
however, that this Agreement shall automatically renew in the event UniPixel
exercises its right to renew either the XSense Intellectual Property License
Agreement and/or the XSense Patent License Agreement  or any Agreements amending
or replacing such Agreements or any similar Agreement.

 
4.3.  
Termination.  This Agreement may be terminated, at any time prior to its
expiration, as follows:

 
a)  
automatically upon the termination of the Patent License granted in the FLT
Patent License Agreement entered into by the parties on even date herewith or
the termination of the XSense Patent License Agreement without further action,
notice or other requirements;

 
 
CIT – UniPixel Confidential
Page 7 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
b)  
upon mutual written agreement of the Parties;

 
c)  
by either Party with immediate effect upon written notice if the other Party has
materially breached any of its obligations under this Agreement and either:  (i)
the breach is incapable of remedy, or (ii) the other Party has failed to remedy
the breach within sixty (60) calendar days after receiving written notice of
such breach;

 
d)  
by either Party with immediate effect upon written notice if the other Party
becomes bankrupt, insolvent, subject to an order for liquidation,
administration, winding-up or dissolution, or makes an assignment for the
benefit of creditors; and

 
e)  
as otherwise specifically provided in this Agreement.

 
4.4.  
Effects of Termination; Survival.

 
a)  
Upon termination of this Agreement, all rights and licenses granted to Licensee
by Licensor hereunder shall terminate immediately, and Licensee shall
immediately discontinue any use of the Licensed FLT IP.

 
b)  
The following shall survive any expiration or termination of this Agreement:

 
i.  
Any provision of this Agreement expressly stated to survive;

 
ii.  
Article 1 (Definitions);

 
iii.  
Article 3 (Representations and Limitation of Liability); and

 
iv.  
Article 5 (General provisions).

 
5.  
General Provisions

 
5.1.  
Notices.  Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications, to be valid, must be
addressed as follows:



 
CIT – UniPixel Confidential
Page 8 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
If to Licensee, to:


8708 Technology Forest Place, Suite 100
The Woodlands, TX 77381
Attn: Jeff Hawthorne
Facsimile: (281) 825-4599


If to Licensor, to:


CIT Technology Ltd
Springstone House
27 Dewsbury Road
Ossett
West Yorkshire
WF5 9LR
Attn: Legal Department
Facsimile: +44 1924268040
email: legal@carclo-plc.com


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
5.2.  
Amendments and Waivers.

 
a)  
Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective.

 
 
CIT – UniPixel Confidential
Page 9 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
b)  
No failure or delay by any party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 
c)  
To the maximum extent permitted by Law, (i) no waiver that may be given by a
party shall be applicable except in the specific instance for which it was given
and (ii) no notice to or demand on one party shall be deemed to be a waiver of
any obligation of such party or the right of the party giving such notice or
demand to take further action without notice or demand.

 
5.3.  
Assignment.  This Agreement may not be assigned by either party hereto without
the prior written consent of the other party; provided, however, that each party
may assign without the consent of the other party (but with notice to the other
party) in connection with a Change of Control Transaction of such party. 
Subject to the foregoing, all of the terms and provisions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective executors, heirs, personal representatives, successors and
assigns.  For purposes of this Agreement, “Change of Control Transaction” shall
mean any of the following events: (i) the consummation by Uni-Pixel, Inc. or CIT
Technology Ltd, as the case may be, of a merger or consolidation of such company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of Uni-Pixel, Inc. or CIT Technology Ltd, as
applicable, outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of Uni-Pixel, Inc. or CIT Technology Ltd,
as applicable, or such surviving entity outstanding immediately after such
merger or consolidation; (ii) the consummation of the sale or disposition by
Uni-Pixel, Inc. or CIT Technology Ltd, as the case may be, of all or
substantially all of such company’s assets; (iii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becoming the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of Uni-Pixel, Inc. or CIT Technology
Ltd, as applicable, representing more than fifty percent (50%) of the total
voting power represented by such company’s then outstanding voting securities.

 
 
CIT – UniPixel Confidential
Page 10 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
5.4.  
Governing law.  This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of California, without giving effect to
any choice of law or conflict of laws rules or provisions (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

 
5.5.  
Consent to Jurisdiction.  Each party irrevocably submits to the exclusive
jurisdiction of (a) the State of California, County of Santa Clara, and (b) the
United States District Court for the Northern District of California, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each party agrees to commence any such
action, suit or proceeding either in the  United States District Court
forthe  Northern District of California, or if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
courts of the State of California located in the County of Santa Clara.  Each
party further agrees that service of any process, summons, notice or document by
U.S. registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in the courts of
the State of California located in the County of Santa Clara with respect to any
matters to which it has submitted to jurisdiction in this Section 5.5.  Each
party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (x) the courts of the State of California,
County of Santa Clara, or (y) the United States District Court for the Northern
District of California, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 
 
CIT – UniPixel Confidential
Page 11 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
5.6.  
Confidentiality.

 
a)  
“Confidential Information” means nonpublic information disclosed by a party
(“Disclosing Party”) to the other party (“Receiving Party”) under this
Agreement, including the terms, and contents, of this Agreement.  Confidential
Information may include, but is not limited to, discussions taking place under
this Agreement, specifications, designs, process information, technical data,
marketing plans, business plans, customer names, product roadmaps, pricing,
prototypes, toolkits, software, and/or intellectual property.

 
b)  
For a period of two (2) years from the date of disclosure of any Confidential
Information, the Receiving Party shall (i) use the Disclosing Party’s
Confidential Information only for internal evaluation limited to the  purpose
for which the Confidential Information was disclosed, (ii) protect the
Disclosing Party's Confidential Information in the same manner and with the same
degree of care, but not less than a reasonable degree of care, with which it
protects its own confidential information, (iii) not disclose Confidential
Information to any unaffiliated third party other than the Receiving Party’s
advisors (including legal, accounting and banking) and representatives who have
a direct “need to know” the Confidential Information for purposes hereof, and
(iv) not reverse engineer, de-compile or disassemble any Confidential
Information.

 
 
CIT – UniPixel Confidential
Page 12 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
c)  
This Section 5.6 imposes no obligation on the Receiving Party with respect to
information that (i) was rightfully in the Receiving Party’s possession before
receipt from the Disclosing Party without any obligation of confidentiality,
(ii) is, or subsequently becomes, legally and publicly available through no
fault of the Receiving Party, (iii) is rightfully received by the Receiving
Party from a third party without any obligation of confidentiality, (iv) is
disclosed by the Disclosing Party to a third party without any obligation of
confidentiality, or (v) is independently developed by the Receiving Party
without use of the Confidential Information.  Further, the Receiving Party may
disclose Confidential Information pursuant to a valid order issued by a court or
government agency, provided that the Receiving Party provides the Disclosing
Party (x) prior written notice of such obligation, and (y) the opportunity to
oppose such disclosure. Each party understands that the other may currently be
developing, or in the future may develop, information internally, or receiving
information from other parties, that may be similar to Confidential Information
provided by the Disclosing Party hereunder.  Nothing herein will prohibit a
party from developing products, concepts, systems or technologies, or having
products, concepts, systems or technologies made or developed for it, that
compete with, or are similar to, the Disclosing Party’s products, concepts,
systems or technologies or the products, concepts, systems or technologies
embodied within any Confidential Information, provided that in doing so, the
party seeking to develop such products, concepts, systems or technologies does
not use or disclose any Confidential Information received from a Disclosing
Party in violation of this Section 5.6.  Neither party shall have any obligation
to limit or restrict the assignment of persons in receipt of Confidential
Information from other responsibilities or tasks that any such person may have,
subject, in all cases, to compliance with the terms hereof.

 
d)  
Other than as specifically set forth in this Agreement, title or the right to
possess Confidential Information, as between the parties, will remain in the
Disclosing Party. No license under any trademark, patent or copyright is either
granted or implied by the disclosure of Confidential Information hereunder.

 
 
CIT – UniPixel Confidential
Page 13 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
e)  
The parties agree to comply with all applicable United States and foreign export
laws and regulations with respect to the Confidential Information. Licensee also
acknowledges that trading by a person in possession of material, non-public
information regarding a public company, such as Licensor, in the United States
may be prohibited by law, and that Confidential Information delivered under this
Agreement may be deemed to constitute material, non-public information affecting
Licensor.

 
f)  
Each party acknowledges that monetary remedies may be inadequate to protect
Confidential Information and that injunctive relief, in addition to other
available remedies, may be appropriate to protect such Confidential Information.

 
5.7.  
Counterparts.  This Agreement may be executed in any number of counterparts, and
any party hereto may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument. Execution of
this Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as, execution by original signature. This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto.

 
5.8.  
Entire Agreement.  This Agreement sets forth the entire understanding of the
parties hereto with respect to the license.  Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.

 
5.9.  
Captions.  All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.

 
5.10.  
Severability.  Any provision of this Agreement that is invalid or unenforceable
in any jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



 
CIT – UniPixel Confidential
Page 14 of 15

 

--------------------------------------------------------------------------------

 
 
CIT-UniPixel IPLA
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date(s) set
forth below:
 
 
CIT Technology Ltd
 
 
/s/ C. Malley
 
Uni-Pixel Displays, Inc.
 
 
/s/ Jeff Hawthorne
Authorized signature
 
Chris Malley
 
Authorized signature
 
Jeff Hawthorne
Printed name
 
Director
 
Printed name
 
Director
Title
 
April 16, 2015
 
Title
 
April 16, 2015
Date
 
 
Date
 




 


 
 
CIT – UniPixel Confidential
Page 15 of 15

--------------------------------------------------------------------------------

 